Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASES

This Settlement Agreement (together with the Exhibits and Certifications
attached hereto, the “Agreement”), effective as of October 12, 2006, is entered
into by and among Align Technology, Inc. (“Align”), a Delaware corporation with
its principal place of business at 881 Martin Avenue, Santa Clara, California
95050; OrthoClear Holdings, Inc. (“OC Holdings), a British Virgin Islands
company with its registered agent at Walkers, 171 Main Street, Road Town, PO Box
92, Tortola, British Virgin Islands; OrthoClear, Inc., a Delaware corporation
with its principal place of business at 580 California Street, Suite 1725, San
Francisco, California; OrthoClear Pakistan PVT Ltd., a Pakistani corporation
with its principal place of business at 8 Aitchison Road, Lahore, Pakistan (OC
Holdings, OrthoClear, Inc., and OrthoClear Pakistan PVT Ltd., collectively,
“OrthoClear”); Joe Breeland (“Breeland”), an individual who resides at 91 Pascal
Lane, Austin, Texas; Muhammad Ziaullah Chishti (“Chishti”), an individual c/o
The Resource Group, 1700 Pennsylvania Ave NW, Washington, DC; Christopher
Kawaja, (“Kawaja”), an individual who resides at 1801 Broadway Street, Apt. 601,
San Francisco, California; Ross Miller, an individual who resides at 934 La Mesa
Terrace #H, Sunnyvale, California; Peter Riepenhausen (“Riepenhausen”), an
individual who resides at Zeppelinalle 51, 60487 Frankfurt, Germany;  Jeffrey
Tunnell (“Tunnell”), an individual who resides at 209 W. Avenida de los Lobos
Marinos, San Clemente, California; and Huafeng “Charlie” Wen (“Wen”), an
individual who resides at 2117 Gossamer Ave, Redwood Shores, California;
(Breeland, Chishti, Kawaja, Miller, Riepenhausen, Tunnell, and Wen,
collectively, the “OrthoClear Individuals”); and Ross J. Miller DDS, A
Professional Dental Corporation, a professional corporation located at 333 W El
Camino Road, Sunnyvale, California (“Miller DDS”); and Bao Tran (“Tran”), an
individual who resides at 6768 Meadow Vista Court, San Jose, California; and
Eldon M. Bullington (“Bullington”), an individual who can be reached through
Align; Roger E.


--------------------------------------------------------------------------------




George (“George”), an individual who can be reached through Align; Gil Laks
(“Laks”), an individual who can be reached through Align; Thomas M. Prescott
(“Prescott”), an individual who can be reached through Align; Patricia Wadors
(“Wadors”), an individual who can be reached through Align; Kelsey Wirth
(“Wirth”), an individual who can be reached through Align; and Julie Yeomans
(“Yeomans”), an individual who can be reached through Align (Bullington, George,
Laks, Prescott, Wadors, Wirth, and Yeomans, collectively, the “Align
Individuals”).  Align, OrthoClear, the OrthoClear Individuals, Miller DDS, Tran
and the Align Individuals are collectively referred to herein as the “Parties.”

RECITALS

WHEREAS, Align commenced civil litigation against OrthoClear, Inc. and OC
Holdings on or about July 19, 2005 in the case styled Align Technology, Inc. v.
OrthoClear, Inc. and OrthoClear Holdings, Inc., Case No. CV-05-02948-MMC, in the
U.S. District Court for the Northern District of California (the “Fed I
Action”);

WHEREAS, Align commenced civil litigation against OrthoClear, Inc. and OC
Holdings on or about June 19, 2006 in the case styled Align Technology, Inc. v.
OrthoClear, Inc. and OrthoClear Holdings, Inc., Case No. CV-06-03828-SC, in the
U.S. District Court for the Northern District of California (the “Fed II
Action”);

WHEREAS, Align commenced civil litigation against OrthoClear, Inc. and
OrthoClear Holdings, Inc. on or about January 11, 2006 in the case styled Align
Technology, Inc. v. OrthoClear, Inc., et al., Case No. 06 C 0023 S, in the
United States District Court for the Western District of Wisconsin, which action
was dismissed without prejudice but subject to reinstatement (the “Fed III
Action”);

WHEREAS, Align commenced civil litigation against OrthoClear, Inc., OrthoClear
Holdings, Inc, Muhammad Ziaullah Chishti, Peter Riepenhausen, Joseph Breeland,
Jeffrey

2


--------------------------------------------------------------------------------




Tunnell, Christopher Kawaja, Huafeng (“Charlie”) Wen, and Bao Tran on or about
February 2, 2005 in the case styled Align Technology, Inc. v. OrthoClear, Inc.,
OrthoClear Holdings, Inc, Muhammad Ziaullah Chishti, Peter Riepenhausen, Joe
Breeland, Jeff Tunnell, Christopher Kawaja, Charles Wen, and Bao Tran, Case No.
CGC-05-438361, in the Superior Court of California, County of San Francisco (the
“State Action”);

WHEREAS, Align commenced civil litigation against Ross J. Miller and Miller DDS
on or about August 23, 2005 in the case styled Align Technology, Inc. v. Ross J.
Miller, and Ross J. Miller DDS, A Professional Dental Corporation, Case No.
C-05-03418-MMC, in the U.S. District Court for the Northern District of
California (the “Miller Action” (the Fed I Action, the Fed II Action, the Fed
III Action, the State Action, and the Miller Action, collectively, the “Civil
Actions”));

WHEREAS, Align commenced civil litigation against OC Holdings, OrthoClear, Inc.,
OrthoClear Pakistan PVT Ltd., on or about January 11, 2006, in the case styled
In the Matter of Certain Incremental Dental Positioning Adjustment Appliances
and Methods of Producing Same, Investigation No. 337-TA-562, in the United
States International Trade Commission (the “ITC Action” and, collectively with
the Civil Actions, the “Actions”);

WHEREAS, Align possesses certain intellectual property rights pertaining to the
treatment of malocclusions, including, but not limited to, United States and
non-U.S. patents, patent applications, copyrights, trademarks, service marks and
trade secrets (the “Align Worldwide IP Rights”);

WHEREAS, Align has asserted some of the Align Worldwide IP Rights in the
Actions; and

3


--------------------------------------------------------------------------------




WHEREAS, the Parties desire to fully and finally resolve the Actions on the
terms and conditions set forth herein, including those matters, issues, claims,
counterclaims, third-party actions, and defenses that were or could have been
raised by any of the Parties in any of the Actions, without incurring the costs
associated with further litigation.

AGREEMENT

NOW, THEREFORE, in accordance with the foregoing recitals and in consideration
of the mutual covenants and consideration contained herein, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.             ITC Order:  Prior to or contemporaneous with the execution of
this Agreement by all Parties (the “Closing”), OrthoClear shall execute and
deliver to Align, and authorize Align to file in the ITC Action:

(a)           an order and stipulation (the “Consent Order”) to the United
States International Trade Commission (the “ITC”), substantially in the form
attached as Exhibit A hereto; and

(b)           a Joint Motion to Terminate the ITC Action based upon an Consent
Order, and accompanying Memorandum of Points and Authorities (the “Joint
Motion”), substantially in the form attached as Exhibit B hereto.

2.             Transfer of Intellectual Property Rights Agreement:  Prior to or
contemporaneous with the Closing, OrthoClear, Breeland, Chishti, Kawaja,
Tunnell, Riepenhausen, and Wen shall execute the Intellectual Property Transfer
Agreement attached hereto as Exhibit C.

3.             Settlement Payment:  Align shall pay OC Holdings the sum of
twenty million dollars ($20,000,000) U.S. by wire transfer simultaneously with
the execution and delivery by OrthoClear to Align of (a) fully executed
originals of the Joint Motion and stipulation to entry of the Consent Order as
provided in Paragraph 1; (b) a fully executed original (or originals, if in
executed in counterparts) of the Intellectual Property Transfer Agreement as
provided in

4


--------------------------------------------------------------------------------




Paragraph 2; (c) the Non-Competition Covenants contained in this Agreement and
(d) a certification executed by the Chairman of OC Holdings’ Board of Directors
(the “Discontinuation Certification”) in substantially the form attached as
Exhibit D hereto confirming that (i) all necessary approvals have been obtained
for OrthoClear’s discontinuation, worldwide, of all design, manufacture,
marketing, and sales of removable dental aligners and (ii) OrthoClear has
completed such discontinuation.

4.             Patient Transition:

(a)           OrthoClear represents that it has not accepted any new patient
cases for the treatment of malocclusions, for treatment using removable dental
aligners, or for treatment involving other activities using OrthoClear’s
existing proprietary technology since at least September 27, 2006.

(b)           OrthoClear has delivered to Align and Align acknowledges receipt
of patient case numbers and dentist contact information for the purposes of
facilitating the transfer of patient cases to Align, which information Align
shall maintain in accordance with the same privacy protections as it does its
own customer and patient information.

(c)           Following the Closing, Align will make treatment using removable
dental aligners available for all OrthoClear patient cases existing as of
September 27, 2006 in the United States, Canada, and Hong Kong, at no charge
from Align to the patient, the doctor, or OrthoClear.

(d)           Prior to or contemporaneous with the Closing, the Parties will
execute and cause to be entered in one of the Actions an order in the form
attached as Exhibit E hereto directing OrthoClear, Inc. and OrthoClear Holdings,
Inc. to provide to Align Technology, Inc. the names of OrthoClear’s patients in
the United States, Hong Kong and Canada, and authorizing OrthoClear, Inc. and
OrthoClear Holdings, Inc. to provide such reasonably accessible patient

5


--------------------------------------------------------------------------------




information as the parties may agree would reasonably assist Align Technology,
Inc. in verifying and providing treatment for former OrthoClear cases pursuant
to this Paragraph 4.

(e)           Align and OrthoClear will cooperate to arrange and implement the
transfer of OrthoClear’s patient cases to Align.

5.             Discontinuation and Dismissal of Civil Actions:

(a)           Prior to or contemporaneous with the Closing, the Parties shall
execute the Stipulations of Dismissal, in the form attached hereto as Exhibits E
- H, which shall provide for final disposition of the Civil Actions.  Align
shall cause the executed Stipulations of Dismissal to be filed with the
appropriate courts, and the Parties shall take all other steps reasonably
necessary and appropriate to cause the Civil Actions to be dismissed with
prejudice and without costs to any party.

(b)           Patent Reexamination:  OrthoClear, the OrthoClear Individuals,
Miller DDS and Tran shall not, directly or indirectly, initiate, take any
further action in, or voluntarily support any party (including OrthoClear or any
other OrthoClear Individual) in any patent office reexamination or opposition
proceedings of any kind, world-wide, with respect to any patents or patent
applications owned, held or licensed by or for Align pertaining to the treatment
of malocclusion.  OrthoClear shall, at no cost to OrthoClear, consent to,
support and cooperate in any request, petition or application to convert any
pending Inter Parties Reexamination proceeding before the United States Patent
and Trademark Office (“PTO”) involving any Align patent to an Ex Parte
Reexamination proceeding.  OrthoClear shall sign, within 5 days of the Closing,
a request to the PTO, prepared by Align, substantially in the form of Exhibit I
hereto, to withdraw the pending Petition for Review of the PTO’s denial of
re-examination for United States Patent 6,722,880, and Align shall be
responsible for filing such request.

6


--------------------------------------------------------------------------------




6.             Mutual Releases:

(a)           Releases by OrthoClear, the OrthoClear Individuals and Miller
DDS:  OrthoClear, the OrthoClear Individuals and Miller DDS, for themselves,
their corporate agents, successors, assigns, trustees, attorneys, insurers,
parents, subsidiaries, affiliates, officers, and directors, and anyone claiming
by and through them, hereby release and forever discharge Align and the Align
Individuals, their parents, subsidiaries, affiliates, officers, directors,
stockholders, employees, agents, representatives, predecessors, successors,
assigns and attorneys and all other related persons, firms, and corporations,
whether herein named or referred to or not, from and concerning any and all
demands, actions, causes of action, suits at law, proceedings, debts, dues,
damages, costs, attorneys’ fees, and claims of any kind and nature, in law or
equity, known or unknown, including, but not limited to, any claims,
counterclaims, or defenses which are or could have been brought in the Actions,
up to the date of the Closing.  In the event of a breach of this Agreement by
Align and the Align Individuals, OrthoClear, the OrthoClear Individuals, and
Miller DDS, shall not be precluded from asserting any claims, counterclaims, or
defenses they might have against Align and the Align Individuals.

(b)           Releases by Tran:  Tran, for himself, his agents, servants,
successors, assigns, trustees, attorneys, insurers and anyone claiming by and
through them, hereby releases and forever discharges Align and the Align
Individuals, their parents, subsidiaries, affiliates, officers, directors,
stockholders, employees, agents, representatives, predecessors, successors,
assigns and attorneys and all other related persons, firms, and corporations,
whether herein named or referred to or not, from and concerning any and all
demands, actions, causes of action, suits at law, proceedings, debts, dues,
damages, costs, attorneys’ fees and claims of any kind and nature, in law or
equity, known or unknown, arising from or relating to (i) OrthoClear or (ii) any
or all of

7


--------------------------------------------------------------------------------




the claims, counterclaims, or defenses which have been brought in the Actions,
up to the date of the Closing.  In the event of a breach of this Agreement by
Align and the Align Individuals, Tran shall not be precluded from asserting any
claims, counterclaims, or defenses he might have against Align and the Align
Individuals.

(c)           Releases by Align and the Align Individuals of OrthoClear, the
OrthoClear Individuals and Miller DDS:  Align and the Align Individuals, for
themselves, their corporate agents, successors, assigns, trustees, attorneys,
insurers, parents, subsidiaries, affiliates, officers and directors, and anyone
claiming by and through them, hereby releases and forever discharge OrthoClear,
the OrthoClear Individuals, and Miller DDS, their parents, subsidiaries,
affiliates, officers, directors, stockholders, employees, agents,
representatives, predecessors, successors, assigns and attorneys and all other
related persons, firms, and corporations, whether herein named or referred to or
not, from and concerning any and all demands, actions, causes of action, suits
at law, proceedings, debts, dues, damages, costs, attorneys’ fees and claims of
any kind and nature, in law or equity, known or unknown, including, but not
limited to, any claims, counterclaims, or defenses which are or could have been
brought in the Actions, up to the date of the Closing.  In the event of a breach
of this Agreement by OrthoClear, the OrthoClear Individuals and Miller DDS,
Align shall not be precluded from asserting any claims, counterclaims, or
defenses they might have against OrthoClear, the OrthoClear Individuals and
Miller DDS.

(d)           Releases by Align and the Align Individuals of Tran:  Align and
the Align Individuals, for themselves, their corporate agents, successors,
assigns, trustees, attorneys, insurers, parents, subsidiaries, affiliates,
officers and directors, and anyone claiming by and through them, hereby release
and forever discharge Tran, his agents, representatives,

8


--------------------------------------------------------------------------------




predecessors, successors, assigns and attorneys and all other person acting on
his behalf, whether herein named or referred to or not, from and concerning any
and all demands, actions, causes of action, suits at law, proceedings, debts,
dues, damages, costs, attorneys’ fees and claims of any kind and nature, in law
or equity, known or unknown, arising from or relating to (i) OrthoClear or (ii)
any or all of the claims, counterclaims, or defenses which have been brought in
the Actions, up to the date of the Closing.  In the event of a breach of this
Agreement by Tran, Align shall not be precluded from asserting any claims,
counterclaims, or defenses it might have against Tran.

7.             Non-Competition Covenants:

(a)           Covenants:  Each of Chishti, Wen, Kawaja, Riepenhausen, Breeland
and Tunnell (the “Covenantors”) agrees that, for the period from the Effective
Date through the fifth (5th) anniversary of the Effective Date (the “Non-Compete
Period”), Covenantors shall not directly or indirectly throughout the world
become employed by, become a director, officer, stockholder, equity owner, or
partner of, or otherwise enter into, conduct, or advise (any of the foregoing,
“participate in”), directly or indirectly, any business or endeavor that is
engaged in the field of removable aligner therapy and/or related software (the
“Field”).  Covenantors shall not be in violation of this Agreement solely by
reason of investing in stock, bonds or other securities of any company engaged
in the Field (but without otherwise participating in such company), if (i) such
stock, bonds or other securities are listed on any national securities exchange
or have been registered under Section 12(g) of the Securities Exchange Act of
1934, as amended and (ii) such investment by Covenantor does not exceed, in the
case of any class of the capital stock of any one issuer, five percent (5%) of
the issued and outstanding shares of such capital stock or, in the case of bonds
or other securities, one percent (1%) of the aggregate principal amount thereof

9


--------------------------------------------------------------------------------




issued and outstanding.  Notwithstanding the foregoing and only with respect to
Breeland and Tunnell, the restrictions set forth herein shall be limited to the
United States and within the United States, Breeland and Tunnell shall be
permitted to become employed by a company that is engaged in the Field; provided
however, that Breeland and Tunnell are permitted to work for a company that
competes in the Field, so long as Breeland and Tunnell are not personally
involved with those products.

(b)           Consideration and Materiality:  The covenants in subparagraph (a)
above are supported by the mutual covenants and consideration set forth in this
Agreement, as well the rights and obligations set forth in the Intellectual
Property Transfer Agreement referenced in Paragraph 2, to which the covenants
are material.

8.             Miscellaneous:

(a)           Reimbursement of Expenses:  In the event that OrthoClear, any
OrthoClear employees or agents, or any former OrthoClear employees or agents,
except Tran (collectively, “OrthoClear Witnesses”) are subpoenaed or otherwise
required to produce documents or provide testimony in connection with any
ongoing or future litigation between Align and Tran, Align shall either directly
pay or reimburse OrthoClear, its successors, or OrthoClear Witnesses for any and
all reasonable attorneys’ fees, costs, and other expenses directly related to
and associated with responding to any such subpoena or producing documents or
providing testimony.  Nothing in this section shall be construed as consent by
any current or former OrthoClear Witness to produce any documents, provide
deposition or trial testimony, or to be deposed in any location other than his
or her principal residence.

(b)           Return/Destruction of Confidential Information and Materials: 
Within ten (10) business days after the Closing, Align and OrthoClear shall
provide one another a certification

10


--------------------------------------------------------------------------------




that all confidential information and materials received pursuant to any of the
Actions, other than the materials that Align is authorized to retain and use
pursuant to the Intellectual Property Transfer Agreement, have been destroyed or
returned to the producing party.

(c)           Fees and Expenses:  Except as provided for in subparagraph (a) or
as otherwise agreed, the Parties shall bear their own respective costs and
expenses, including attorneys’ fees, incurred in connection with the Actions and
this Agreement.

(d)           No Claims Filed:  As a material inducement for the Parties to
enter into this Agreement, the Parties warrant that (i) they have not made any
allegations to, and have not filed any complaints, charges, or lawsuits with,
any court or government agency relating to any claims being released in this
Agreement, except for the Actions; and (ii) they have not heretofore assigned or
transferred to any person not a party to this Agreement any released matter or
any part or portion thereof.

(e)           Breach and Enforcement:  It is agreed and understood that the
parties to this Agreement (or any of their successors or assigns) shall be
entitled to pursue any and all remedies under law and/or in equity arising out
of any breach of this Agreement by another party.  The Parties further agree
that, in any action brought to enforce this Agreement, the non-prevailing party
in a final non-appealable judgment shall reimburse the prevailing party for its
or their reasonable attorneys’ fees and costs incurred in any such action
resulting in such final non-appealable judgment.

(f)            No Admission of Liability:  OrthoClear, the OrthoClear
Individuals, Miller DDS and Tran, by providing the considerations described
above and by entering into this Agreement, expressly deny engaging in any
unlawful conduct and disclaim any liability to Align or the Align Individuals
arising from or relating to any of the transactions, occurrences, events,
claims, or

11


--------------------------------------------------------------------------------




allegations in the Actions.  This Agreement shall not be admissible as evidence
of liability in any federal, state, or administrative proceeding, except that
any party may submit this Agreement to any appropriate court or administrative
agency for the purpose of the enforcement of this Agreement.

(g)           Voluntary Execution:  This Agreement is executed freely,
voluntarily and without any duress or undue influence on any party, and with and
upon the advice of counsel.  The undersigned each warrant that they have taken
the steps necessary to authorize the execution of this Agreement; that they are
authorized to sign this Agreement; that they do not need to obtain any third
party consents to enter into this Agreement or to consummate any of the
transactions contemplated herein; and that they are not relying upon any
representations or statements not contained in this Agreement in entering into
this Agreement.

(h)           Nondisparagement:  Each of the Parties agrees to take reasonable
steps to ensure that neither they nor, in the case of Align and OrthoClear, any
of their employees, will make public statements disparaging another Party, or
accusing another Party of criminal or unethical conduct in connection with the
subject matter of any of the Actions.

(i)            Survivability:  This Agreement shall inure to the benefit of, and
be binding upon, the agents, parents, subsidiaries, affiliates, employees,
officers, directors, shareholders, attorneys, assigns, representatives, heirs,
successors, executors, administrators and/or the estates of the Parties.

(j)            Construction of the Agreement:  This Agreement shall be construed
as a whole in accordance with its fair meaning and in accordance with the laws
of the State of Delaware.  The terms of this Agreement have been negotiated by
the Parties, and the language of the Agreement

12


--------------------------------------------------------------------------------




shall not be construed in favor of or against any particular party.  The
headings used herein are for reference only and shall not affect the
construction of this Agreement.

(k)           Agreement May be Executed in Counterparts:  This Agreement may be
signed using one or more counterparts.  Photographic or facsimile copies of such
signed counterparts may be used in lieu of the originals for any purpose and
shall be deemed to be the originals thereof.  The several executed copies
together shall be considered an original and shall be binding upon the Parties.

9.             Entire Agreement:  This Agreement, including all the Exhibits and
Certifications attached hereto, together with executed versions of the other
documents and agreements referenced in this Agreement, constitute the entire
agreement between the Parties with respect to the subject matter hereof, and
cancel and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions of the Parties, whether oral or written, relating
to the subject matter hereof.  This Agreement may not be amended except in a
writing signed by the Parties.

10.           Attorney Review:  By their signatures below, the Parties warrant
that they have obtained the advice of attorneys regarding this Agreement,
including the obligations and releases contained herein.  In entering into this
Agreement, the Parties represent that they have relied on the advice of their
respective attorneys, who are attorneys of their own choice, and that the terms
of this Agreement have been completely read and explained to them by their
attorneys, and that those terms are fully understood and voluntarily accepted by
them.

[SIGNATURE PAGE TO FOLLOW]

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date indicated above.

 

 

 

 

ALIGN TECHNOLOGY, INC.

 

ORTHOCLEAR HOLDINGS, INC.

 

 

 

 

 

/s/ ROGER E. GEORGE

 

/s/ PETER RIEPENHAUSEN

 

Name:Roger E. George

 

Name: Peter Riepenhausen

 

Title: Vice President Corporate &

 

Title: Chairman

 

Legal Affairs & General Counsel

 

 

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

 

 

 

 

ORTHOCLEAR, INC.

 

ORTHOCLEAR PAKISTAN PVT LTD.

 

 

 

 

 

/s/ ZIA CHISHTI

 

/s/ MUDASSAR RATHORE

 

Name: Muhammad Ziaullah Chishti

 

Name: Mudassar Rathore

 

Title: Chief Executive Officer

 

Title: Country Manager

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

 

 

 

 

MUHAMMAD ZIAULLAH CHISHTI

 

HUAFENG “CHARLIE” WEN

 

 

 

 

 

/s/ ZIA CHISHTI

 

/s/ C. WEN

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PETER RIEPENHAUSEN

 

CHRISTOPHER KAWAJA

 

 

 

 

 

/s/ PETER RIEPENHAUSEN

 

/s/ CHRISTOPHER KAWAJA

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

 

 

 

 

JEFFREY TUNNELL

 

JOE BREELAND

 

 

 

 

 

/s/ JEFFREY TUNNELL

 

/s/ JOE BREELAND

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

14


--------------------------------------------------------------------------------




 

BAO TRAN

 

ROSS J. MILLER

 

 

 

 

 

/s/ BAO TRAN

 

/s/ ROSS J. MILLER

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

ROSS J. MILLER, D.D.S., P.C.

 

THOMAS M. PRESCOTT

 

 

 

 

 

/s/ ROSS J. MILLER

 

/s/ THOMAS M. PRESCOTT

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

 

 

 

 

ROGER E. GEORGE

 

ELDON M. BULLINGTON

 

 

 

 

 

/s/ ROGER E. GEORGE

 

/s/ ELDON M. BULLINGTON

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

 

 

 

 

 

 

 

GIL LAKS

 

PATRICIA WADORS

 

 

 

 

 

/s/ GIL LAKS

 

 

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

JULIE YEOMANS

 

KELSEY WIRTH

 

 

 

 

 

/s/ JULIE YEOMANS

 

/s/ KELSEY WIRTH

 

 

 

 

 

Date:

 October 13, 2006

 

 

Date:

 October 13, 2006

 

 

 

15


--------------------------------------------------------------------------------


UNITED STATES INTERNATIONAL TRADE COMMISSION

WASHINGTON, D.C.

Before the Honorable Robert L. Barton, Jr.

In the Matter of:

 

 

 

CERTAIN INCREMENTAL DENTAL

Inv. No. 337-TA-562

POSITIONING ADJUSTMENT

 

APPLIANCES AND METHODS OF

 

PRODUCING SAME

 

 

CONSENT ORDER STIPULATION

WHEREAS, the United States International Trade Commission instituted the
above-captioned investigation under Section 337 of the Tariff Act of 1930, as
amended (19 U.S.C. § 1337), based upon the allegations contained in the
Complaint filed by Complainant Align Technology, Inc. (“Align”), which alleged
unfair acts in the importation into the United States, the sale for importation,
and the sale within the United States after importation of certain incremental
dental positioning adjustment appliances by or for Respondents OrthoClear, Inc.,
OrthoClear Holdings, Inc. and OrthoClear Pakistan Pvt, Ltd. (collectively
“OrthoClear”);

WHEREAS, OrthoClear consents to the entry of an Consent Order by the
International Trade Commission pursuant to 19 C.F.R. § 1337 and to all the
waivers and other requirements of 19 C.F.R. § 210.21(c);

WHEREAS, OrthoClear consents and agrees to all the terms set forth in the
[Proposed] Consent Order;


--------------------------------------------------------------------------------




IT IS HEREBY STIPULATED by OrthoClear as follows:

1.              OrthoClear consents and agrees to seek to cause the Commission
to enter a Consent Order pursuant to the Joint Motion to Terminate the
Investigation and this Consent Order Stipulation.

2.              OrthoClear consents and agrees to the exercise by the Commission
of in rem jurisdiction over the incremental dental positioning adjustment
appliances manufactured by or for OrthoClear referenced in the complaint and any
other articles manufactured in violation of the patents or trade secrets
described therein (the “Articles”).

3.              OrthoClear consents and agrees to the exercise by the Commission
of in personam jurisdiction over OrthoClear.

4.              OrthoClear consents and agrees to the prohibition from
importation of the Articles into the United States for consumption (including
but not limited to withdrawal from a warehouse or foreign trade zone for
consumption) until the expiration of the last to expire of the following
patents: (i) U.S. Patent No. 6,685,469 (“the ‘469 patent”); (ii) U.S. Patent No.
6,394,801 (“the ‘801 patent”); (iii) U.S. Patent No. 6,398,548 (“the ‘548
patent”); (iv) U.S. Patent No. 6,722,880 (“the ‘880 patent”); (v) U.S. Patent
No. 6,629,840 (“the ‘840 patent”); (vi) U.S. Patent No. 6,699,037 (“the ‘037
patent”); (vii) U.S. Patent No. 6,318,994 (“the ‘994 patent”); (viii) U.S.
Patent No. 6,729,876 (“the ‘876 patent”); (ix) U.S. Patent No. 6,602,070 (“the
‘070 patent”); (x) U.S. Patent No. 6,471,511 (“the ‘511 patent”); and (xi) U.S.
Patent No. 6,227,850 (“the ‘850 patent”) (collectively “the Patents-In-Suit”),
except under license of the patent owner or as provided by law.

2


--------------------------------------------------------------------------------


5.              OrthoClear consents and agrees to not sell for importation,
import into the United States, or sell in the United States after importation
the Articles, or knowingly aid, abet, encourage, participate in, or induce the
sale for importation into the United States or sale in the United States after
importation of the Articles.

6.              OrthoClear consents and agrees that the Consent Order shall be
applicable and binding upon OrthoClear, its officers, directors, agents,
servants, employees, successors and assigns, and all persons, firms, or
corporations acting or claiming to act on its behalf or under its direction or
authority.

7.              OrthoClear consents and agrees that it shall be precluded from
seeking judicial review or otherwise challenging or contesting the validity of
the Consent Order.

8.              OrthoClear consents and agrees that it shall cooperate with and
shall not seek to impede by litigation or other means the Commission’s efforts
to gather information under Subpart I of the Commission’s Rules of Practice and
Procedure, 19 C.F.R. Part 210.

9.              OrthoClear consents and agrees that, in any administrative or
judicial proceeding to enforce the Consent Order, OrthoClear shall not seek to
challenge and is precluded from making any challenges to the validity or
enforceability of the claims of the Patents-In-Suit.

10.            OrthoClear consents and agrees that it shall not seek to
challenge and is precluded from making any challenges to the status of the
confidential proprietary information developed by Align and used in the design
and manufacture of Invisalign aligners as trade secrets.

3


--------------------------------------------------------------------------------




11.           OrthoClear consents and agrees that upon conclusion of an
enforcement proceeding under 19 C.F.R 210.75, the Commission may revoke the
Consent Order and direct that the Articles be excluded from entry into the
United States.

12.           OrthoClear consents and agrees that the Consent Order shall not
apply with respect to any claim of any intellectual property right that has
expired or been found or adjudicated invalid or unenforceable by the Commission
or a court or agency of competent jurisdiction, provided that such finding or
judgment has become final and nonreviewable.

13.            OrthoClear consents and agrees to the termination of the
above-captioned investigation and the dismissal of OrthoClear as a named
respondent in the above-captioned investigation provided. OrthoClear consents
and agrees that the modification, enforcement, and revocation of the Consent
Order shall be carried out pursuant to Subpart I of the Commission’s Rules of
Practice and Procedure, 19 C.F.R. Part 210.

14.            OrthoClear consents and agrees to the service of copies of the
Consent Order upon each party of record in the above-captioned investigation and
upon the Department of Health and Human Services, the Department of Justice, the
Federal Trade Commission, and the U.S. Customs Service.

15.            OrthoClear consents and agrees that this Consent Order
Stipulation and the Consent Order are in the public interest.

4


--------------------------------------------------------------------------------




IT IS SO STIPULATED.

Date: October 13, 2006

Respectfully submitted,

 

 

 

 

 

George A. Riley

 

 

Mark E. Miller

 

 

David R. Eberhart

 

 

O’Melveny & Myers LLP

 

 

Embarcardero Center West

 

 

275 Battery Street, 26th Floor

 

 

San Francisco, CA 94111

 

 

(415) 984-8700

 

 

 

 

 

 

 

 

 

Paula Ambrosini

 

 

O’Melveny & Myers LLP

 

 

400 S. Hope Street, #1500

 

 

Los Angeles, CA 90071

 

 

(213) 430-6000

 

 

 

 

 

 

 

 

 

Petra Smeltzer

 

 

O’Melveny & Myers LLP

 

 

1625 Eye Street, NW

 

 

Washington, DC 20006

 

 

(202) 383-5300

 

 

 

 

 

Counsel to OrthoClear, Inc., OrthoClear Holdings, Inc., and OrthoClear Pakistan
Pvt, Ltd.

 

5


--------------------------------------------------------------------------------


UNITED STATES INTERNATIONAL TRADE COMMISSION

WASHINGTON, D.C.

Before the Honorable Robert L. Barton, Jr.

In the Matter of:

 

 

 

CERTAIN INCREMENTAL DENTAL

Inv. No. 337-TA-562

POSITIONING ADJUSTMENT

 

APPLIANCES AND METHODS OF

 

PRODUCING SAME

 

 

[PROPOSED] CONSENT ORDER

On February 9, 2006, the United States International Trade Commission instituted
the above-captioned investigation under Section 337 of the Tariff Act of 1930
(19 U.S.C. § 1337), as amended, based upon the Complaint filed by Complainant
Align Technology, Inc. (“Align”), which alleged unfair acts in the importation
into the United States, the sale for importation, and the sale within the United
States after importation of certain incremental dental positioning adjustment
appliances by Respondents OrthoClear, Inc., OrthoClear Holdings, Inc. and
OrthoClear Pakistan Pvt, Ltd. (collectively “OrthoClear”). See 71 Fed. Reg. 7995
(Feb. 15, 2006).

OrthoClear has executed a stipulation which manifests OrthoClear’s consent to
the entry of this Consent Order and to the waivers and other requirements of 19
C.F.R. § 210.21(c).


--------------------------------------------------------------------------------




IT IS HEREBY ORDERED THAT:

1.             The incremental dental positioning adjustment appliances
manufactured by or for OrthoClear referenced in the complaint and any other
articles manufactured in violation of the patents or trade secrets described
therein (the “Articles”) are hereby prohibited from importation into the United
States until the expiration of the last to expire of the following patents: (i)
U.S. Patent No. 6,685,469 (“the ‘469 patent”); (ii) U.S. Patent No. 6,394,801
(“the ‘801 patent”); (iii) U.S. Patent No. 6,398,548 (“the ‘548 patent”); (iv)
U.S. Patent No. 6,722,880 (“the ‘880 patent”); (v) U.S. Patent No. 6,629,840
(“the ‘840 patent”); (vi) U.S. Patent No. 6,699,037 (“the ‘037 patent”); (vii)
U.S. Patent No. 6,318,994 (“the ‘994 patent”); (viii) U.S. Patent No. 6,729,876
(“the ‘876 patent”); (ix) U.S. Patent No. 6,602,070 (“the ‘070 patent”); (x)
U.S. Patent No. 6,471,511 (“the ‘511 patent”); and (xi) U.S. Patent No.
6,227,850 (“the ‘850 patent”) (collectively “the Patents-In-Suit”), except under
license of the patent owner or as provided by law.

2.             Upon entry of this Consent Order, OrthoClear shall not sell for
importation, import into the United States, or sell in the United States after
importation the Articles, or knowingly aid, abet, encourage, participate in, or
induce the sale for importation into the United States or sale in the United
States after importation of the Articles.

3.             This Consent Order shall be applicable and binding upon
OrthoClear, its officers, directors, agents, servants, employees, successors and
assigns, and all persons, firms, or corporations acting or claiming to act on
its behalf or under its direction or authority.

4.             OrthoClear shall be precluded from seeking judicial review or
otherwise challenging or contesting the validity of this Consent Order.

2


--------------------------------------------------------------------------------




5.             OrthoClear shall cooperate with and shall not seek to impede by
litigation or other means the Commission’s efforts to gather information under
Subpart I of the Commission’s Rules of Practice and Procedure, 19 C.F.R. Part
210.

6.              In any administrative or judicial proceeding to enforce this
Consent Order, OrthoClear shall not seek to challenge and is precluded from
making any challenges to the validity or enforceability of the claims of the
Patents-In-Suit. OrthoClear also shall not seek to challenge and is precluded
from making any challenges to the status of the confidential proprietary
information developed by Align and used in the design and manufacture of
Invisalign aligners as trade secrets.

7.             Pursuant to 19 C.F.R. 210.75(b)(4)(c), upon conclusion of an
enforcement proceeding under 19 C.F.R 210.75, the Commission may revoke this
Consent Order and direct that the Articles be excluded from entry into the
United States.

8.              This Consent Order shall not apply with respect to any claim of
any intellectual property right that has expired or been found or adjudicated
invalid or unenforceable by the Commission or a court or agency of competent
jurisdiction, provided that such finding or judgment has become final and
nonreviewable.

9.              This investigation is hereby terminated. OrthoClear is hereby
dismissed as a named respondent in this investigation provided, however, that
the modification, enforcement, and revocation of this Consent Order shall be
carried out pursuant to Subpart I of the Commission’s Rules of Practice and
Procedure, 19 C.F.R. Part 210.

3


--------------------------------------------------------------------------------




10.            The Secretary shall serve copies of this Consent Order upon each
party of record in this investigation and upon the Department of Health and
Human Services, the Department of Justice, the Federal Trade Commission, and the
U.S. Customs Service.

 

 

BY ORDER OF THE COMMISSION:

 

4


--------------------------------------------------------------------------------


UNITED STATES INTERNATIONAL TRADE COMMISSION
WASHINGTON, D.C.

Before the Honorable Robert L. Barton, Jr.

In the Matter of:

 

 

 

CERTAIN INCREMENTAL DENTAL

Inv. No. 337-TA-562

POSITIONING ADJUSTMENT

 

APPLIANCES AND METHODS OF

 

PRODUCING SAME

 

JOINT MOTION TO TERMINATE INVESTIGATION
BASED UPON CONSENT ORDER

Complainant Align Technology, Inc. (“Align”) and Respondents OrthoClear, Inc.,
OrthoClear Holdings, Inc., and OrthoClear Pakistan Pvt, Ltd. (collectively
“OrthoClear”) (Align and OrthoClear, collectively, the “Parties”) hereby jointly
move to terminate the above-captioned investigation based upon the Consent Order
Stipulation and the [Proposed] Consent Order submitted concurrently herewith.
The Commission Investigative Staff supports this motion.

The Consent Order Stipulation contains the waivers and other requirements set
out in 19 C.F.R. § 210.21(c). In addition, the parties submit that termination
of the above-captioned investigation in accordance with the attached Consent
Order Stipulation and the [Proposed] Consent Order is in the public interest and
will also conserve the resources of this Court, the Parties, and the Commission
Investigative Staff.

Accordingly, the parties respectfully request that the Administrative Law Judge
issue an Initial Determination terminating the above-captioned investigation on
the basis of the Consent Order Stipulation and the [Proposed] Consent Order.


--------------------------------------------------------------------------------




Date: October 13,2006

Respectfully submitted,

George L. Graff

 

George A. Riley

 

Anne Goalwin

Paul, Hastings, Janofsky & Walker, LLP

 

Mark E. Miller

 

Vu Bui

Park Avenue Tower

 

David R. Eberhart

 

Office of Unfair Import

75 E. 55th Street,

 

O’Melveny & Myers LLP

 

Investigations

First Floor New York,

 

Embarcardero Center West

 

U.S. International Trade

NY 10022

 

275 Battery Street,

 

Commission

(212) 318-6000

 

26th Floor San Francisco,

 

500 E Street, SW, Suite 401

 

 

CA 94111

 

Washington, DC 20436

Scott M. Flicker

 

(415) 984-8700

 

(202) 205-2579

Patrick J. Togni

 

 

 

 

Paul, Hastings, Janofsky & Walker, LLP

 

Paula Ambrosini

 

Commission Investigative

875 15th Street,

 

O’Melveny & Myers LLP

 

Attorneys

N.W. Washington,

 

400 S. Hope Street, #1500

 

 

D.C. 20005

 

Los Angeles, CA 90071

 

 

(202) 551-1700

 

(213) 430-6000

 

 

 

 

 

 

 

Thomas A. Counts

 

Petra Smeltzer

 

 

Paul, Hastings, Janofsky & Walker, LLP

 

O’Melveny & Myers LLP

 

 

55 Second Street

 

1625 Eye Street, NW

 

 

Twenty-Fourth Floor

 

Washington, DC 20006

 

 

San Francisco, CA 94105

 

(202) 383-5300

 

 

(415) 856-7000

 

 

 

 

 

 

Counsel to OrthoClear, Inc.,

 

 

Counsel to Align

 

OrthoClear Holdings, Inc.,

 

 

Technology, Inc.

 

and OrthoClear Pakistan

 

 

 

 

Pvt, Ltd.

 

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------




CERTIFICATE OF SERVICE

In accordance with the Agreed Service Protocol in the above-captioned
investigation, I hereby certify that a copy of the foregoing Joint Motion to
Terminate Investigation was served as indicated, to the parties listed below,
this 13th day of October 2006:

Counsel for Respondents OrthoClear, Inc.,

 

By Hand (2 copies)

OrthoClear Holdings, Inc. and OrthoClear

 

 

Pakistan PVT, Ltd.

 

The Honorable Robert L. Barton, Jr.

 

 

Administrative Law Judge

 

 

U.S. International Trade Commission

BY ELECTRONIC MAIL

 

500 E Street, S.W., Room 317G

 

 

Washington, DC 20436

orthoclear@omm.com

 

 

 

 

By Electronic Copy

BY HAND DELIVERY NEXT DAY

 

 

 

 

Kimberly Parke, Esq.

Petra Smeltzer

 

Attorney-Advisor to Judge Barton

O’Melveny & Myers LLP

 

U.S. International Trade Commission

1625 Eye Street, NW

 

500 E Street, S.W., Room 317E

Washington, DC 20006-4001

 

Washington, DC 20436

 

 

 

Counsel for Complainant Align Technology, Inc.

 

For the Investigative Staff Attorney

 

 

 

BY ELECTRONIC MAIL

 

BY ELECTRONIC MAIL

 

 

 

align@paulhastings.com

 

Anne Goalwin, Esq.

 

 

Vu Bui, Esq.

BY HAND DELIVERY

 

Office of Unfair Import Investigations

 

 

U.S. International Trade Commission

Scott M. Flicker

 

500 E Street, S.W., Suite 401

Paul, Hastings, Janofsky &

 

Washington, DC 20436

Walker, LLP

 

 

875 15th Street, N.W.

 

 

Washington, D.C. 20005

 

 

(202) 551-1700

 

 

 

By:

 

 

 

 

Kevin D. Edwards

 

3


--------------------------------------------------------------------------------


UNITED STATES INTERNATIONAL TRADE COMMISSION
WASHINGTON, D.C.

Before the Honorable Robert L. Barton, Jr.

In the Matter of:

 

 

 

CERTAIN INCREMENTAL DENTAL

Inv. No. 337-TA-562

POSITIONING ADJUSTMENT

 

APPLIANCES AND METHODS OF

 

PRODUCING SAME

 

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF JOINT MOTION
TO TERMINATE INVESTIGATION BASED UPON CONSENT ORDER

Complainant Align Technology, Inc. (“Align”) and Respondents OrthoClear, Inc.,
OrthoClear Holdings, Inc., and OrthoClear Pakistan Pvt, Ltd. (collectively
“OrthoClear”) (collectively, the “Parties”) hereby submit the following
memorandum of points and authorities in support of the Joint Motion to Terminate
Investigation Based Upon Entry of a Consent Order (hereinafter “Joint Motion to
Terminate”) pursuant to Ground Rule 3.1. The Commission Investigative Staff
supports this motion.

The Joint Motion to Terminate Investigation complies with the Commission’s
requirements for motions to terminate based upon a consent order, which are set
forth in Commission Rule 210.21(c). In addition, the parties submit that
resolution of this proceeding by the attached proposed Consent Order is in the
public interest.

For the reasons articulated below, the parties respectfully request that the
Administrative Law Judge issue an Initial Determination terminating this
investigation on the basis of the Consent Order Stipulation and [Proposed]
Consent Order.


--------------------------------------------------------------------------------




I.              BACKGROUND

On February 9, 2006, the United States International Trade Commission instituted
the above-captioned investigation under Section 337 of the Tariff Act of 1930,
as amended, based upon the complaint filed by Align, which alleged unfair acts
in the importation into the United States, the sale for importation and the sale
within the United States after importation of certain incremental dental
positioning adjustment appliances by OrthoClear. See 71 Fed. Reg. 7995 (Feb. 15,
2006).

The Complaint alleges that OrthoClear is engaging in unlawful and unfair acts of
competition in violation of Section 337 by importing into the United States,
selling for importation into the United States and selling within the United
States after importation certain incremental dental positioning adjustment
appliances that infringe, or are made, produced, or processed by means of a
process covered by, valid claims of each of the following United States Letters
Patent: (i) U.S. Patent No. 6,685,469 (“the ‘469 patent”); (ii) U.S. Patent No.
6,394,801 (“the ‘801 patent”); (iii) U.S. Patent No. 6,398,548 (“the ‘548
patent”); (iv) U.S. Patent No. 6,722,880 (“the ‘880 patent”); (v) U.S. Patent
No. 6,629,840 (“the ‘840 patent”); (vi) U.S. Patent No. 6,699,037 (“the ‘037
patent”); (vii) U.S. Patent No. 6,318,994 (“the ‘994 patent”); (viii) U.S.
Patent No. 6,729,876 (“the ‘876 patent”); (ix) U.S. Patent No. 6,602,070 (“the
‘070 patent”); (x) U.S. Patent No. 6,471,511 (“the ‘511 patent”); and (xi) U.S.
Patent No. 6,227,850 (“the ‘850 patent”) (collectively “the Patents-In-Suit”).
(On July 20, 2006, the Commission determined not to review the July 12, 2006
Initial Determination of the Administrative Law Judge granting Align’s motion
for partial termination of the investigation as to U.S. Patent No. 6,540,807 on
July 12, 2006. See Order No. 10).

2


--------------------------------------------------------------------------------




The Complaint also alleges that OrthoClear is engaging in unlawful and unfair
acts of competition in violation of Section 337 by misappropriation of Align’s
trade secrets in connection with OrthoClear’s importation into the United
States, selling for importation into the United States and selling within the
United States after importation the articles at issue in this proceeding.

II.            THE JOINT MOTION COMPLIES WITH COMMISSION RULES GOVERNING
TERMINATION OF AN INVESTIGATION BY ENTRY OF CONSENT ORDER

Termination of an investigation under Section 337 is governed by Commission Rule
210.21. That rule provides, inter alia, that “any party may move at any time for
an order to terminate an investigation” on the basis of a consent order.
Commission Rule 210.21(a)(2). Specifically, the rule states that:

[A] proposal to terminate by consent order shall be submitted as a motion to the
administrative law judge with a stipulation that incorporates a proposed consent
order...At any time prior to the commencement of the hearing, the motion may be
filed by one or more respondents, and may be filed jointly with other parties to
the investigation... The administrative law judge shall promptly file with the
Commission an initial determination regarding the motion for termination if the
motion is granted...Pending disposition by the Commission of a consent order
stipulation, a party may not, absent good cause shown, withdraw from the
stipulation once it has been submitted pursuant to this section.

Commission Rule 210.21 (c)( 1 )(ii).

The Joint Motion complies with the Commission Rule that a request to terminate
an investigation on the basis of a consent order be accompanied by a Consent
Order Stipulation that incorporates a Proposed Consent Order. See, e.g., In the
Matter of Certain Chemical Mechanical Planarization Slurries and Precursors,
USITC Inv. No. 337-TA-566, Order No. 4: Initial

3


--------------------------------------------------------------------------------




Determination Terminating the Investigation by Entry of a Consent Order, 2006 WL
1642253 (U.S.I.T.C.) at *1.

The Consent Order Stipulation also contains all of the admissions, waivers,
statements and other requirements set forth in Commission Rule 210.21(c)(3). See
id. (describing the respondent’s admission of in rem jurisdiction over the
accused products subject to that investigation and in personam jurisdiction over
the respondent, in addition to meeting all of the requirements of Commission
Rule 210.21(c)(i)(A) and (B)).

Likewise, the Proposed Consent Order also contains a statement that OrthoClear
will not import, sell for importation, or sell within the United States after
importation, the accused articles. See Certain Modified Vaccinia Ankara Viruses
and Vaccines and Pharmaceutical Compositions Based Thereon, USITC Inv. No.
337-TA-550, Order No. 10: Denying Respondent’s Motion to Terminate and Entry of
Consent Order, 2005 WL 3346206 (U.S.I.T.C), at *4 (noting that, “[a]s the Staff
correctly points out, a consent order is essentially an agreement between the
Commission and the respondent whereby the respondent agrees to cease engaging in
the allegedly unfair act. Staff Response at 2. Thus, consent orders that have
formed the basis for the termination of an investigation have contained language
pursuant to which the respondent agrees to refrain from importing, selling for
importation, or selling within[] the United States after importation, the
accused articles.”). See Proposed Consent Order at [g214701kii001.jpg]1.

III.          TERMINATION OF THIS INVESTIGATION IS IN THE PUBLIC INTEREST

The parties submit that termination of this investigation in accordance with the
attached Consent Order Stipulation and Proposed Consent Order is in the public
interest and will also conserve the resources of this Court, the Parties, and
the Staff. See, e.g., Certain Chemical

4


--------------------------------------------------------------------------------




Mechanical Planarization Slurries and Precursors, at *2 (granting unopposed
motion to terminate investigation by entry of a consent order and noting that
“[t]he public interest generally favors settlement to avoid needless litigation
and to conserve public and private resources...[and that] [t]he public interest
also favors the recognition of presumptively valid patents and their exclusive
rights.”).

The parties also submit that termination of this investigation will not
negatively impact the public health and welfare, competitive conditions in the
U.S. economy, the production of like or directly competitive articles in the
United States, and U.S. consumers. See Commission Rule 210.50(b)(2). As a
result, termination of this investigation by the proposed consent order is in
the public interest.

IV.          CONCLUSION

Based on the foregoing, the parties respectfully request that the Administrative
Law Judge issue an Initial Determination terminating this investigation on the
basis of the attached Consent Order Stipulation and [Proposed] Consent Order.

5


--------------------------------------------------------------------------------




Date: October 13, 2006

Respectfully submitted,

George L. Graff

 

George A. Riley

 

Anne Goalwin

Paul, Hastings, Janofsky & 

 

Mark E. Miller

 

VuBui

Walker, LLP

 

David R. Eberhart

 

Office of Unfair Import

Park Avenue Tower

 

O’Melveny & Myers LLP

 

Investigations

75 E. 55th Street, First Floor

 

Embarcardero Center West

 

U.S. International Trade

New York, NY 10022

 

275 Battery Street, 26th Floor

 

Commission

(212) 318-6000

 

San Francisco, CA 94111

 

500 E Street, SW, Suite 401

 

 

(415) 984-8700

 

Washington, DC 20436

 

 

 

 

(202) 205-2579

Scott M. Flicker

 

 

 

 

Patrick J. Togni Paul,

 

Paula Ambrosini

 

Commission Investigative Attorneys

Hastings, Janofsky &

 

O’Melveny & Myers LLP

 

 

Walker, LLP

 

400 S. Hope Street, #1500

 

 

875 15th Street, N.W.

 

Los Angeles, CA 90071

 

 

Washington, D.C. 20005

 

(213) 430-6000

 

 

(202) 551-1700

 

 

 

 

 

 

Petra Smeltzer

 

 

Thomas A. Counts

 

O’Melveny & Myers LLP

 

 

Paul, Hastings, Janofsky &

 

1625 Eye Street, NW

 

 

Walker, LLP

 

Washington, DC 20006

 

 

55 Second Street

 

(202) 383-5300

 

 

Twenty-Fourth Floor

 

 

 

 

San Francisco, CA 94105

 

Counsel to OrthoClear, Inc.,

 

 

(415) 856-7000

 

OrthoClear Holdings, Inc., 

 

 

 

 

and OrthoClear Pakistan Pvt,

 

 

Counsel to Align

 

Ltd.

 

 

Technology, Inc.

 

 

 

 

 

6


--------------------------------------------------------------------------------




CERTIFICATE OF SERVICE

In accordance with the Agreed Service Protocol in this investigation, I hereby
certify that a copy of the foregoing Joint Motion to Terminate Investigation was
served as indicated, to the parties listed below, this 13th day of October 2006:

Counsel for Respondents OrthoClear, Inc.,

 

By Hand (2 copies)

OrthoClear Holdings, Inc. and OrthoClear

 

 

Pakistan PVT, Ltd.

 

The Honorable Robert L. Barton, Jr.

 

 

Administrative Law Judge

 

 

U.S. International Trade Commission

BY ELECTRONIC MAIL

 

500 E Street, S.W., Room 317G

 

 

Washington, DC 20436

orthoclear@omm.com

 

 

 

 

By Electronic Copy

BY HAND DELIVERY NEXT DAY

 

 

 

 

Kimberly Parke, Esq.

Petra Smeltzer

 

Attorney-Advisor to Judge Barton

O’Melveny & Myers LLP

 

U.S. International Trade Commission

1625 Eye Street, NW

 

500 E Street, S.W., Room 317E

Washington, DC 20006-4001

 

Washington, DC 20436

 

 

 

Counsel for Complainant Align Technology, Inc.

 

 

 

 

For the Investigative Staff Attorney

BY ELECTRONIC MAIL

 

 

 

 

 

align@paulhastings.com

 

BY ELECTRONIC MAIL

 

 

 

BY HAND DELIVERY

 

Anne Goalwin, Esq.

 

 

Vu Bui, Esq.

Scott M. Flicker

 

Office of Unfair Import Investigations

Paul, Hastings, Janofsky & Walker, LLP

 

U.S. International Trade Commission

875 15th Street, N.W.

 

500 E Street, S.W., Suite 401

Washington, D.C. 20005

 

Washington, DC 20436

(202) 551-1700

 

 

 

By:

 

 

 

 

Kevin D. Edwards

 

7


--------------------------------------------------------------------------------


INTELLECTUAL PROPERTY TRANSFER AGREEMENT

This INTELLECTUAL PROPERTY TRANSFER AGREEMENT (this “Agreement”) is made and
entered into as of October 12, 2006 (the “Effective Date”), by and among
OrthoClear Holdings, Inc., a British Virgin Islands corporation, OrthoClear,
Inc., a Delaware corporation, and OrthoClear Pakistan PVT Ltd., a Pakistani
corporation (each an “OrthoClear Corporate Party”), Muhammad Ziaullah Chishti,
an individual(“Chishti”), and Huafeng Wen, an individual(“Wen”), each being an
“OrthoClear Individual Party”, and together with the OrthoClear Corporate
Parties, “OrthoClear” or the “OrthoClear Parties”), and Align Technology, Inc.,
a Delaware corporation (“Align”) (each of the foregoing being a “Party” and
collectively, the “Parties”).

WHEREAS, the OrthoClear Corporate Parties and Align are parties to those certain
litigations captioned (1) In the Matter of Certain Incremental Dental
Positioning Adjustment Appliances and Methods of Producing Same, Investigation
No. 337-TA-562, pending in the United States International Trade Commission (the
“ITC Investigation”), (2) Align Technology, Inc. v. OrthoClear, Inc., et al.,
Case No. CGC-05-438361, pending in the Superior Court of the State of
California, County of San Francisco, (3) Align Technology, Inc. v. OrthoClear,
Inc. and OrthoClear Holdings, Inc., Case No. CV 05-2948 (MMC), pending in the
Northern District of California, San Francisco Division, (4) Align Technology,
Inc. v. OrthoClear, Inc. and OrthoClear Holdings, Inc., Case No. CV 06-3828 (SC)
pending in the Northern District of California, San Francisco Division, and (5)
Align Technology, Inc. v. OrthoClear, Inc., Case No. 06 C 0023 S, which was
dismissed from the Western District of Wisconsin but is subject to reinstatement
(collectively, the “Actions”);

WHEREAS, the OrthoClear Individual Parties are parties to that certain
litigation captioned Align Technology, Inc. v. OrthoClear, Inc., et al., Case
No. CGC-05-438361, pending in the Superior Court of the State of California,
County of San Francisco;

WHEREAS, the OrthoClear Corporate Parties are individually or collectively, the
owners of certain intellectual property rights;

WHEREAS, the OrthoClear Individual Parties either participated in the
development of, or have had confidential access to, such intellectual property;
and

WHEREAS, the Parties have entered into a settlement of the Actions, the terms of
which are set forth in a settlement agreement effective as of October 12, 2006
(the “Settlement Agreement”) pursuant to which the OrthoClear Corporate Parties,
Chishti and Wen have agreed to transfer and assign certain intellectual property
rights to Align.

NOW THEREFORE, for the consideration set forth in the Settlement Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

1


--------------------------------------------------------------------------------




ARTICLE 1

DEFINITIONS

Section 1.1             Certain Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

“Affiliate” means, with respect to a Party, any entity that directly or
indirectly controls, is controlled by, or is under common control with, such
Party, but only for so long as such control continues.  For purposes of this
definition, “control” means the power to direct the management and affairs of an
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.  In case of a corporation, the direct or
indirect ownership of fifty percent (50%) or more of its outstanding voting
shares shall in any case be deemed to confer control, provided that, the direct
or indirect ownership of a lower percentage of such securities shall not
necessarily preclude the existence of control.

“Copyrights” mean any and all copyrights in works of authorship of any type,
including Software, industrial designs, training materials and instruction
manuals, web pages, advertising, marketing and promotional materials, including,
but not limited to, (i) all registrations and applications for registration
thereof throughout the world, including the copyrights, copyright applications
and copyright registrations set forth on Schedule C hereto, (ii) all renewals,
extensions, continuations and restorations and reversions of such copyrights
(whether vested, contingent or inchoate and whether such renewals, extensions,
continuations, restorations and reversions are now in existence or come into
existence as a result of future legislation or the interpretation thereof) in
all countries of the world, and (iii) all moral and common law rights thereto
and all rights therein provided by international treaties and conventions.

“Domain Names” mean any and all Internet domain names, including any and all
goodwill symbolized thereby including, but not limited to, all registrations and
applications for registration thereof throughout the world, including the domain
names set forth on Schedule D hereto.

“Intellectual Property” means, collectively, Copyrights, Domain Names, Patents,
Software, Trademarks, and Trade Secrets.

“Patents” mean any and all United States, foreign and international patents,
patent applications and statutory invention registrations including, but not
limited to, (i) the patents and patent applications set forth on Schedule A
hereto, (ii) reissues, continuations, continuations-in-part, divisions,
extensions and reexaminations thereof, (iii) all inventions disclosed therein,
and (iv) all rights therein provided by international treaties and conventions.

“Software” means any and all computer software, programs and databases in any
form, including, but not limited to, the software set forth on Schedule E hereto
and any macros, applets or other information associated therewith, including
links, source code, object code, operating systems and specifications, data,
databases, database management code, utilities,

2


--------------------------------------------------------------------------------




graphical user interfaces, menus, images, icons, forms, methods of processing,
software engines, platforms, and data formats, all versions, updates,
corrections, enhancements and modifications thereto, and all related
documentation, developer notes, comments and annotations.

“Trademarks” mean any and all trademarks, service marks, collective marks,
composite marks, trade dress, logos, trade names, corporate names, symbols,
slogans and other indicia of source, origin or goodwill, including, but not
limited to, (i) the trademarks, trademark applications and trademark
registrations set forth on Schedule B hereto, (ii) the goodwill of the business
symbolized thereby or associated therewith, (iii) all common law rights thereto,
(iv) all registrations and applications for registration of the foregoing
throughout the world, including reissues, extensions and renewals thereof, and
(v) all rights therein provided by international treaties and conventions.

 “Trade Secrets” means any and all trade secrets, know-how and other
confidential or proprietary information regarding the treatment of malocclusions
including, all manufacturing and production processes and techniques, research
and development information, technology, inventions, drawings, specifications,
designs, plans, proposals, technical data, and all rights thereto in any
jurisdiction to limit the use or disclosure thereof.  Trade Secrets does not
does not include confidential business information regarding finances, sales,
marketing strategic plans, regulatory filings other than the January and July
2006 FDA submissions containing descriptions of the OrthoClear production
process, patient data, employees, customers, suppliers, contractors, and/or
business plans, or disk images or personal information intermingled or stored
with such confidential business information.

“Transferred Intellectual Property” has the meaning set forth in Section 2.1 of
this Agreement.

ARTICLE 2

ASSIGNMENT

Section 2.1             Assignment.

(a)           Each OrthoClear Corporate Party hereby assigns and transfers to
Align its entire right, title and interest, world-wide, in and, as pertinent,
the goodwill associated with, (i) all Intellectual Property individually or
collectively owned in whole or in part by any such OrthoClear Corporate Party
and disclosed in the ITC Investigation or any of the Actions, and (ii) all other
Intellectual Property individually or collectively owned in whole or in part by
such OrthoClear Corporate Party, with application to the correction of
malocclusions, including but not limited to processes for designing and
manufacturing removable plastic dental aligners or other activities using
existing technology claimed as proprietary by any of the OrthoClear Corporate
Parties.

(b)           Each OrthoClear Individual Party hereby assigns and transfers to
Align its entire right, title and interest, world-wide, in and, as pertinent,
the goodwill associated with, all Intellectual Property individually or
collectively owned in whole or in part by such OrthoClear Individual Party with
application to the correction of malocclusions.

3


--------------------------------------------------------------------------------




(c)           The rights, titles and interests assigned pursuant to this Section
2.1 are herein defined as the “Transferred Intellectual Property.”

Section 2.2             Registrant Name Change Agreement.  Upon the Effective
Date, the OrthoClear Corporate Parties shall transfer to Align, or provide to
Align such registrant account information so that Align can effect the transfer
of, each Transferred Domain Name.  Align will not remove the existing material
pertaining to OrthoClear’s operations or ongoing customer commitments from the
website for at least 5 days following the Effective Date.  The OrthoClear
Corporate Parties shall cooperate with Align to effectuate the submission or
filing of such registrant name change agreements or other forms to or with the
Registering Authority in accordance with the policies and rules of the
Registering Authority.

Section 2.3             Transfer of Trade Secrets and Tangible Materials.

(a)           Within thirty (30) days of the Effective Date, the OrthoClear
Parties shall make reasonable efforts to transfer and disclose to Align all of
their Trade Secrets relating to or embodying the Transferred Intellectual
Property (“Transferred Trade Secrets”).

(b)           Upon the effectiveness of the Settlement Agreement and transfer of
the settlement funds by Align to OrthoClear, OrthoClear consents to the
disclosure to Align of all discovery materials produced by OrthoClear during
discovery in the ITC Investigation that describe or embody the Transferred
Intellectual Property, including, but not limited to, software, training
materials, process manuals, and the FDA January and July 2006 submissions
containing descriptions of the OrthoClear production process; provided, however,
that Align shall return or destroy, at OrthoClear’s option, all confidential
discovery materials that relate to OrthoClear’s finances, sales, marketing
strategic plans, disk images, personal information, regulatory filings other
than the January and July 2006 FDA submissions containing descriptions of the
OrthoClear production process, patient data, employees, customers, suppliers,
contractors, and/or business plans.  Align shall provide OrthoClear with a
designation, by production number, of all ITC confidential discovery material
that Align is returning or destroying under this provision.

(c)           The OrthoClear Corporate Parties hereby consent that all
Transferred Intellectual Property designated as OrthoClear’s Confidential
Business Information under the Revised Protective Order (June 1, 2006) entered
in the ITC Investigation is hereby deemed to be Align’s Confidential Business
Information under that Order.

(d)           OrthoClear shall make reasonable efforts to destroy, permanently,
all copies of materials relating to or embodying the Transferred Intellectual
Property in any form in which they have been retained after the Transferred
Intellectual Property has been delivered to Align; provided, however, that
OrthoClear may retain an archival copy of all business records. From and after
the Effective Date, the OrthoClear Parties and their Affiliates shall make no
further use of the Transferred Trade Secrets.

(e)           Within thirty (30) days of the Effective Date, the OrthoClear
Parties shall deliver to Align copies of all prosecution files for the
Transferred Intellectual Property; provided, however, that OrthoClear may retain
an archival copy of all business records.

4


--------------------------------------------------------------------------------




Section 2.4             No Assumed Liabilities.  Align shall not assume and
shall in no event be liable for any liabilities, debts or obligations of any of
the OrthoClear Parties, whether accrued, absolute, matured, known or unknown,
liquidated or unliquidated, contingent or otherwise.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1             Mutual Representations.  Each of Align and the
OrthoClear Corporate Parties hereby represents and warrants to the others as
follows:

(a)           Due Authorization.  Such Party is a corporation duly incorporated
and in good standing (where such concept applies) as of the Effective Date, and
has taken all necessary actions on its part to duly authorize the execution,
delivery and performance of this Agreement.

(b)           Due Execution.  This Agreement has been duly executed and
delivered by such Party and constitutes a legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms.

(c)           No Conflict.  Such Party’s execution, delivery and performance of
this Agreement does not: (i) violate, conflict with or result in the breach of
any provision of the charter or by-laws (or similar organizational documents) of
such Party; (ii) conflict with or violate any law, rule, regulation or
governmental order applicable to such Party or any of its assets, properties or
businesses; or (iii) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of any agreement to which it is a party.

(d)           Litigation.  No action, claim or any litigation, proceeding,
arbitration, investigation or controversy, other than the Actions and challenges
to the trademark application and use with respect to “OrthoView,” is pending or
threatened against such Party that, if adversely determined, could have a
material and adverse effect on the Transferred Intellectual Property or that
Party’s ability to perform its obligations hereunder nor, to the best of such
Party’s knowledge, do facts exist that might give rise to any such proceedings.

Section 3.2             OrthoClear Individual Representations.  Each OrthoClear
Individual Party hereby represents and warrants to Align as follows:

(a)           Due Execution.  This Agreement has been duly executed and
delivered by such Party and constitutes a legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms.

(b)           No Conflict.  Such Party’s execution, delivery and performance of
this Agreement does not: (i) conflict with or violate any law, rule, regulation
or

5


--------------------------------------------------------------------------------




governmental order applicable to such Party or any of its assets, properties or
businesses; or (ii) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of any agreement to which it is a party.

(c)           Litigation.  No action, claim or any litigation, proceeding,
arbitration, investigation or controversy, other than (i) the Actions and (ii)
challenges to the trademark “OrthoView,” is pending or threatened against such
Party that, if adversely determined, could have a material and adverse effect on
the Transferred Intellectual Property or that Party’s ability to perform its
obligations hereunder nor, to the best of such Party’s knowledge, no facts exist
that might give rise to any such proceedings.

Section 3.3             Intellectual Property.  Each of the OrthoClear Parties
hereby represents and warrants to Align that:

(a)           Accuracy of Schedules.  Schedule A sets forth a true and complete
list of all Patents that relate to, embody or constitute Transferred
Intellectual Property.  Schedule B sets forth a true and complete list of all
Trademarks that relate to, embody or constitute Transferred Intellectual
Property.  Schedule C sets forth a true and complete list of all copyright
registrations and copyright applications that relate to, embody or constitute
Transferred Intellectual Property.  Schedule D sets forth a true and complete
list of all Domain Names relate to, embody or constitute Transferred
Intellectual Property.  Schedule E sets forth a true and complete list of all
Software that relates to, embodies, or constitutes Transferred Intellectual
Property.

(b)           Ownership.  Other than the claims asserted by Align in the Actions
and challenges to the trademark “OrthoView,” the OrthoClear Parties,
individually or collectively, are the exclusive owners of the entire and
unencumbered right, title and interest in and to the Transferred Intellectual
Property and are entitled to use all of the Transferred Intellectual Property in
a manner consistent with past practice and to assign and transfer the
Transferred Intellectual Property as provided for herein.

(c)           No Transfers.  Except as set forth on Schedule F, none of the
OrthoClear Parties or their Affiliates has assigned, licensed or otherwise
transferred or encumbered any of Transferred Intellectual Property in the period
between September 19, 2005 and the Effective Date.

(d)           Further Assurances.  The OrthoClear Parties shall, upon Align’s
reasonable request, execute all documents and provide all necessary information
and reasonable assistance as may be requested or necessary in connection with
recording Align’s ownership interest in, and in maintaining and prosecuting, the
Transferred Intellectual Property.  In the event that Align has used
commercially reasonable efforts, but has not secured any OrthoClear Party
signature on any document on which it is entitled to have such signature under
this Section, the OrthoClear Parties hereby irrevocably designate and appoint
Align and its duly authorized officers and agents, as the OrthoClear Parties’
agents and attorneys-in-fact to act for and on their behalf and

6


--------------------------------------------------------------------------------




instead of the OrthoClear Parties, with full power of substitution, to execute
and file any such document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by the necessary OrthoClear Party or Parties.

(e)           Infringement.  To the knowledge of the OrthoClear Parties,
OrthoClear’s acquisition, use and/or disclosure of the Transferred Intellectual
Property does not infringe, misappropriate or conflict with any intellectual
property right of any third party, except for challenges to the trademark
“OrthoView.”

(f)            Threatened Actions.  Other than the Actions and challenges to the
trademark application for “OrthoView,” no actions have been asserted, are
pending, or threatened against any of the OrthoClear Parties (i) based upon or
challenging or seeking to deny or restrict the use by such OrthoClear Party of
any of the Transferred Intellectual Property, (ii) challenging the ownership of
any OrthoClear Party in the Transferred Intellectual Property, or (iii) alleging
that the use of any of the Transferred Intellectual Property does or may
infringe or misappropriate the intellectual property rights of any third party. 
To the knowledge of the OrthoClear Parties, no third party has misappropriated
or is engaging in any activity that infringes the Transferred Intellectual
Property.

(g)           Validity.  The Transferred Intellectual Property is valid and
enforceable, and has not been adjudged invalid or unenforceable in whole or
part; provided, however, that this representation does not apply to any
rejections or refusals to register by and patent or trademark office in any
jurisdiction.  The consummation of the transaction contemplated by this
Agreement will not result in the termination or impairment of any of Transferred
Intellectual Property and the OrthoClear Parties will take no action to
challenge or impair its validity.

ARTICLE 4

CONFIDENTIALITY

Section 4.1             Confidentiality.  Following the Effective Date, the
Transferred Intellectual Property shall be considered the property of Align and
the OrthoClear Parties and their Affiliates shall not disclose any information
related to the Transferred Intellectual Property except as required to complete
the transactions contemplated hereby.  The OrthoClear Parties further agree to
maintain as confidential, to not disclose to third parties, and to make
reasonable efforts to ensure that their Affiliates, agents and employees do not
disclose to third parties, any of the Transferred Intellectual Property that has
not been publicly disclosed as of the Effective Date, including but not limited
to unpublished Patents, Trade Secrets, and Copyrights.

ARTICLE 5

NON-COMPETITION

Section 5.1             Non-Competition.  The Non-Competition Covenants executed
by Chishti, Wen, Christopher Kawaja, Peter Riepenhausen, Joe Breeland and
Jeffrey Tunnell and contained in the Settlement Agreement are material
provisions to this Agreement.

7


--------------------------------------------------------------------------------




ARTICLE 6

MISCELLANEOUS

Section 6.1             Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by overnight courier service (with signature required), by facsimile,
by electronic mail or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses:

If to Align:

 

881 Martin Avenue

Santa Clara, California  95050

Attention:  Roger George

Tel. No.:   408-470-1000
Fax No.:  408-470-1010

Email: rgeorge@aligntech.com

If to OrthoClear Holdings, Inc.:

 

Walkers BVI, Attention: Heidi de Vries

The Mill Mall, PO Box 92, Wickhams Cay 1

Road Town, Tortola, British Virgin Islands
Tel. No.: Tel: 284 494 4051


Fax No.: 284 494 5535

Email: heidi.devries@walkersglobal.com

 

If to OrthoClear, Inc.:

580 California Street, Suite 1725

San Francisco, CA  94104

 

Tel. No.: 415-362-4200
Fax No.: 415-362-4240

Email:

If to OrthoClear Pakistan Private Ltd.:

8-Aitchison Road

1-km Thoker Niaz Baig, Raiwind Rd

Lahore, Pakistan
Tel. No.: 800-808-7173

Fax No.: n/a

If to Muhammad Ziaullah Chishti:

c/o TRG

1700 Pennsylvania Ave NW

Washington, D.C. 20006



Tel. No.: 415-370-8085
Fax No.:

Email:

 

If to Huafeng “Charlie” Wen:

2117 Gossamer Ave.
Redwood Shores, CA  94065


Tel. No.: 650 868 4935
Fax No.:

Email:

 

Section 6.2             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.  The Parties
unconditionally and irrevocably consent to the exclusive jurisdiction of the
state and federal courts located in New Castle County, Delaware, and waive any
objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

Section 6.3             Amendment.  This Agreement may not be amended or
modified except by an instrument in writing signed by all parties hereto.

8


--------------------------------------------------------------------------------




Section 6.4             No Waiver.  The failure of any of the Parties to enforce
at any time for any period the provisions of or any rights deriving from this
Agreement shall not be construed to be a waiver of such provisions or rights or
the right of such party thereafter to enforce such provisions, and no waiver
shall be binding unless executed in writing by all Parties hereto.

Section 6.5             Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 6.6             Headings.  The descriptive headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.7             Counterparts.  This Agreement may be executed in one or
more counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.

Section 6.8             Entire Agreement.  This Agreement, together with the
Settlement Agreement and the agreements referred to therein, constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, between
the Parties with respect to such subject matter.

Section 6.9             Third Party Beneficiaries.  Nothing in this Agreement,
either express or implied, is intended to or shall confer upon any third party
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Agreement to be executed as of
the Effective Date.

 

Align Technology, Inc.

 

OrthoClear Holdings, Inc.

 

 

 

 

 

 

 

 

 

Name:

 

Name: Peter Riepenhausen

 

Title:

 

Title: Chairman

 

 

 

 

 

 

 

 

 

OrthoClear, Inc.

 

OrthoClear Pakistan PVT Ltd.

 

 

 

 

 

 

 

 

 

Name: Muhammad Ziaullah Chishti

 

Name: Mudassar Rathore

 

Title: Chief Executive Officer

 

Title: Country Manager

 

 

 

 

 

 

 

 

 

Muhammad Ziaullah Chishti

 

Huafeng “Charlie” Wen

 

 

 

 

 

 

 

 

 

 

10


--------------------------------------------------------------------------------


SCHEDULE A

Transferred Patents

Patent/Application
Number

 

Issue/Filing
Date

 

Title

 

Inventor

 

Assignee of
Record

US 5,820,368

 

October 13, 1998

 

Disposable Applicator for Forming and Retaining an Orthodontic Attachment

 

Wolk

 

 

PCT/US2005/039715

 

11-02-05

 

Methods and Apparatuses for

 

Wen

 

OrthoClear Holdings

 

 

 

 

Manufacturing Dental

 

Liu

 

OrthoClear Holdings

 

 

 

 

Aligners

 

Liu, Gang

 

OrthoClear Holdings

PCT/US2005/045351

 

12-14-05

 

Image Based Orthodontic Treatment Methods

 

Wen

 

OrthoClear Holdings

PCT/US2005/045351

 

12-14-05

 

Image Based Orthodontic Treatment Methods

 

Wen

 

OrthoClear Holdings

PCT/US2006/003753

 

02-02-06

 

Organizing, Storing, and

 

Wen

 

OrthoClear Holdings



 

 

 

Tracking Dental Devices

 

Sawtelle

 

OrthoClear Holdings



 

 

 

 

 

Wolf

 

OrthoClear Holdings

PCT/US2006/007714

 

03-03-06

 

Variations of Dental Aligners

 

Wen

 

OrthoClear Holdings

 

 

 

 

 

 

Liu

 

OrthoClear Holdings

10/979,497

 

11/02/04

 

Meth. & Appar. for Mfg. and

 

Wen

 

1. Kookie, Inc (11-01-2004)



 

 

 

Constr. a Dental Aligner

 

 

 

2. F: Kookie to OC Holdings
(6-20-05)



 

 

 

 

 

 

 

3. F: Wen to OC Holdings
(7-28-05)

 

11


--------------------------------------------------------------------------------




 

10/979,504

 

11-02-04

 

Prod. an Adjustable Physical

 

Wen

 

1. Kookie, Inc (11-01-2004)



 

 

 

Dental Arch Model

 

 

 

2. F: Kookie to OC Holdings (6-20-05)



 

 

 

 

 

 

 

3. F: Wen to OC Holdings (7-28-05)

10/979,823

 

11-02-04

 

Meth. & Appar. for Mfg. and

 

Wen

 

1. Kookie, Inc (11-01-2004)

 

 

 

 

Constr. a Phys. Dental Arch Model

 

 

 

2. F: Kookie to OC Holdings (6-20-05)

 

 

 

 

 

 

 

 

3. F: Wen to OC Holdings (7-28-05)

10/979,824

 

11-02-04

 

Prod. a Base for Physical

 

Wen

 

1. Kookie, Inc (11-01-2004)



 

 

 

Dental Arch Model

 

 

 

2. F: Kookie to OC Holdings (6-20-05)



 

 

 

 

 

 

 

3. F: Wen to OC Holdings (7-28-05)

11/013,147

 

12-14-04

 

Tooth Movement Tracking System

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,160

 

12-14-04

 

System and Methods for Casting Physical Tooth

 

Liu

 

OrthoClear Holdings (7-27-2005)



 

 

 

Model

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/012,924

 

12-14-04

 

Accurately Prod. a Base for Physical Dental Arch Model

 

Wen

 

OrthoClear Holdings (7-26-2005)

11/013,145

 

12-14-04

 

Fabricating a Base Compatible with Physical Tooth Models

 

Wen

 

OrthoClear Holdings (7-28-2005)

 

12


--------------------------------------------------------------------------------




 

11/013,146

 

12-14-04

 

Image Base Orthodontic Treatment Viewing System

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,152

 

12-14-04

 

Base for Physical Dental Arch Model

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,153

 

12-14-04

 

Image Based Dentition Record Digitization

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,154

 

12-14-04

 

Preventing Interference Between Tooth Models

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,155

 

12-14-04

 

Accurately Predicting and Preventing Interference b/w Tooth Models

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,156

 

12-14-04

 

Prod. Non-Interfering Tooth

 

Liu

 

OrthoClear Holdings (7-27-2005)

 

 

 

 

Models on a Base

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,157

 

12-14-04

 

Prod. Accurate base for a Dental Arch Model

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,158

 

12-14-04

 

Prod. a Phys. Tooth model Compatible w/ a Phys. Dental Arch Model

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/013,159

 

12-14-04

 

Prod. a Base for Accurately Receiving Dental Tooth Models

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/050,050

 

02-03-05

 

Intelligent Tracking of Dental Devices

 

Wen

 

OrthoClear Holdings (7-28-2005)

 

13


--------------------------------------------------------------------------------




 

11/050,126

 

02-03-05

 

Methods for Prod. Non-Interfering Tooth Models

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/050,051

 

02-03-05

 

Storage System for Dental Devices

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/074,298

 

03-07-05

 

Disposable Dental Aligner

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/074,300

 

03-07-05

 

Fluid Permeable Dental Aligner

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/074,301

 

03-07-05

 

Dental Aligner for Providing Accurate Dental Treatment

 

Liu
Wen

 

OrthoClear Holdings (7-27-2005)
OrthoClear Holdings (7-28-2005)

11/074,299

 

03-07-05

 

Prod. Phys. Dental Arch Model

 

Liu

 

OrthoClear Holdings (7-27-2005)

 

 

 

 

Having Individually Adjust. Tooth Models

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/074,297

 

03-07-05

 

Prod. Wrinkled Dental Aligner

 

Liu

 

OrthoClear Holdings (7-27-2005)



 

 

 

for Dental Treatment

 

Wen

 

OrthoClear Holdings (7-28-2005)

11/107,584

 

04/15/05

 

System for Organizing Dental Aligners

 

Wen

 

 

11/205,496

 

08/16/05

 

System for Organizing Dental Aligners

 

Liu

 

OrthoClear Holdings (1-12-2005) (OTITC021325)



 

 

 

 

 

Lui, Gang

 

OrthoClear Holdings (1-14-2005) (OTITC021325)



 

 

 

 

 

Liang

 

OrthoClear Holdings (1-12-2005) (OTITC021325)



 

 

 

 

 

Waqas

 

OrthoClear Holdings (1-20-2005) (OTITC021325)



 

 

 

 

 

Wen

 

OrthoClear Holdings (1-10-2005) (OTITC021325)

 

14


--------------------------------------------------------------------------------




 

60/673,851

 

04/22/05

 

Computer Aided Orthodontic

 

Wen

 

OrthoClear Holdings



 

 

 

Treatment Planning

 

Chishti

 

 



 

 

 

 

 

Liu

 

 



 

 

 

 

 

Mohammed

 

 



 

 

 

 

 

Rizvi

 

 



 

 

 

 

 

Bashir

 

 

60/673,970

 

04/22/05

 

Sys. for Digitization and Registering a Subject’s Upper and Lower Arches

 

Wen

 

 

60/675,003

 

04/25/05

 

Method for Prescribing

 

Wen

 

OrthoClear Holdings



 

 

 

Orthodontic Treatments

 

Chishti

 

 



 

 

 

 

 

Liu

 

 



 

 

 

 

 

Mohammed

 

 



 

 

 

 

 

Rizvi

 

 



 

 

 

 

 

Bashir

 

 

60/676,546

 

04/29/05

 

Digitization of Dental Arch

 

Wen

 

OrthoClear Holdings

 

 

 

 

Model

 

Liu

 

 

60/676,278

 

04/29/05

 

Treatment of Teeth by Aligners

 

Wen

 

 

11/107,584

 

04/15/05

 

Dental Aligner Devices Having Snap-On Connectors

 

Wen

 

 

60/676,100

 

04/29/05

 

Non-Uniform & Multi-Layer

 

Wen

 

OrthoClear Holdings



 

 

 

Dental Aligners and Methods

 

Liu

 

 

 

15


--------------------------------------------------------------------------------




 

60/731,371

 

10/27/05

 

Method for Generating Digital Dental Arch Model

 

Liu (“et al.”)

 

OrthoClear Holdings

11/258,465

 

 

 

Multi-Layer Casting Methods and Devices

 

 

 

 

11/405,972

 

 

 

Digitization of Target Dental Arch Model

 

 

 

 

60/798,237

 

 

 

Visualization and Manipulation of Digital Models

 

 

 

 

11/404,332

 

 

 

Treatment of Teeth by Aligners

 

 

 

 

11/404,643

 

 

 

Computer Aided Orthodontic Treatment Planning

 

 

 

 

PCT/US06/14124

 

 

 

Computer Aided Orthodontic Treatment Planning

 

 

 

 

PCT/US06/14125

 

 

 

Treatment of Teeth by Aligners

 

 

 

 

 

16


--------------------------------------------------------------------------------




 

SCHEDULE B

Transferred Trademarks

Country

 

Mark

 

Registration or
Application
Number

 

Registered
Owner

Argentina

 

ORTHOCLEAR

 

2668283

 

OrthoClear Holdings, Inc.

Australia

 

ORTHOCLEAR

 

1111114

 

OrthoClear Holdings, Inc.

Brazil

 

ORTHOCLEAR

 

8337330

 

OrthoClear Holdings, Inc.

Chile

 

ORTHOCLEAR

 

734707

 

OrthoClear Holdings, Inc.

Hong Kong

 

ORTHOCLEAR

 

3630378

 

OrthoClear Holdings, Inc.

Iceland

 

ORTHOCLEAR

 

06000696

 

OrthoClear Holdings, Inc.

New Zealand

 

ORTHOCLEAR

 

74716110

 

OrthoClear Holdings, Inc.

Peru

 

ORTHOCLEAR

 

06276902

 

OrthoClear Holdings, Inc.

Singapore

 

ORTHOCLEAR

 

06008634

 

OrthoClear Holdings, Inc.

Switzerland

 

ORTHOCLEAR

 

548034

 

OrthoClear Holdings, Inc.

USA

 

ORTHOVIEW

 

78564205

 

OrthoClear, Inc.

USA

 

ORTHOCLEAR

 

78749870

 

OrthoClear Holdings, Inc.

USA

 

OC 10

 

78748754

 

OrthoClear Holdings, Inc.

USA

 

OC 4x4

 

78748746

 

OrthoClear Holdings, Inc.

USA

 

ORTHOCLEAR FT

 

78748731

 

OrthoClear Holdings, Inc.

USA

 

THE NEXT GENERATION IN INVISIBLE ORTHODONTICS

 

78793414

 

OrthoClear Holdings, Inc.

 

17


--------------------------------------------------------------------------------




SCHEDULE C

Transferred Copyrights

None

18


--------------------------------------------------------------------------------




SCHEDULE D

Transferred Domain Names

orthoclear.com

orthoclear.net

orthoclearcalculator.com

yourorthoviewonline.com

yourorthoview.com

ocorders.com

19


--------------------------------------------------------------------------------




SCHEDULE E

Transferred Software

OrthoTreat

OCModeller

OCPrescrption

Case Creator

Big Brother

BiteSetter

OrthoView

OrthoView 3D

Donkey Modeller

All software developed for and/or related to the Microscribe for estimating root
positions and capturing tooth positions from the epoxy models for input into
BiteSetter

All software developed for and/or related to the scanning of the epoxy tooth
models

All software developed for and/or related to the manipulation of individual
digital tooth models either post-scanning (e.g., using RapidForm) or during
treatment (i.e., shaving a digital tooth model that is undergoing IPR)

All software developed for and/or related to the ArchFixer, ToothFixer, WaxSetup
and MidCourseCorrection plugins

20


--------------------------------------------------------------------------------




Schedule F

Patents, Trademarks, Copyrights and Software transferred in the period between
September 19, 2005 and the Effective Date

None

21


--------------------------------------------------------------------------------


ORTHOCLEAR HOLDINGS, INC.

c/o Walkers (BVI) Limited

Walkers Chambers

PO Box 92

Road Town

British Virgin Islands

October 12, 2006

Align Technology Inc.

Re:       Certification  for Settlement

Gentlemen/Ladies:

As Chairman of the Board of OrthoClear Holdings, Inc. I certify that the
requisite approvals of its shareholders and board have been obtained to
discontinue, worldwide, all design, manufacture, marketing and sales of
removable dental aligners and that as of my signature to this letter, OrthoClear
Holdings, Inc. and its subsidiaries have discontinued, worldwide, all design,
manufacture, marketing and sales of removable dental aligners.

Signed this 12th day of October, 2006 at Villeneuve-Loubet, France.

/s/ Peter Riepenhausen

 

Peter Riepenhausen

Chairman

OrthoClear Holdings. Inc.

 


--------------------------------------------------------------------------------


MARK E. MCKEEN (SB # 130950) markmckeen@paulhastings.com
THOMAS A. COUNTS (SB # 148051) tomcounts@paulhastings.com
PETER C. MEIER (SB # 179019) petermeier@paulhastings.com
RICHARD E. ELDER (SB # 205389) richardelder@paulhastings.com
T. LEE KISSMAN (SB # 233434) leekissman@paulhastings.com
PAUL, HASTINGS, JANOFSKY & WALKER LLP
55 Second Street
Twenty-Fourth Floor
San Francisco, CA  94105-3441
Telephone:  (415) 856-7000
Facsimile:  (415) 856-7100

Attorneys for Plaintiff ALIGN TECHNOLOGY, INC.

GEORGE A. RILEY (SB # 118304) griley@omm.com

DARIN W. SNYDER (SB # 136003) dsnyder @omm.com

ROBERT D. TRONNES (SB # 209835) rtronnes@omm.com

O’MELVENY & MYERS LLP

Embarcadero Center West

275 Battery Street

San Francisco, CA  94111-3305

Telephone:  (415) 984-8700

Facsimile:   (415) 984-8701

Attorneys for Defendants

ORTHOCLEAR, INC. and

ORTHOCLEAR HOLDINGS, INC.

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

ALIGN TECHNOLOGY, INC.

 

CASE NO. C-06-3828 SC

 

 

 

Plaintiff,

 

STIPULATION AND [PROPOSED] ORDER

 

 

OF DISMISSAL

vs.

 

 

 

 

 

ORTHOCLEAR, INC. and

 

Judge: Hon. Samuel Conti

ORTHOCLEAR HOLDINGS, INC.,

 

 

 

 

 

Defendants.

 

 

 


--------------------------------------------------------------------------------


WHEREAS, the parties have resolved any and all claims for relief stated in this
action;

IT IS HEREBY STIPULATED by the parties and ORDERED by the Court that:

1.  This action is hereby dismissed with prejudice.

2.  Each of the parties shall bear its own costs, expenses and attorney fees.

3.  Pursuant to stipulation and in order to effectuate the terms of the
Settlement Agreement, OrthoClear, Inc. and OrthoClear Holdings, Inc. are ordered
to provide to Align Technology, Inc. the names of OrthoClear’s patients in the
United States, Hong Kong and Canada, and further pursuant to stipulation,
OrthoClear, Inc. and OrthoClear Holdings, Inc. are

1


--------------------------------------------------------------------------------




authorized to provide such other reasonably accessible patient information as
the parties may agree would reasonably assist Align Technology Inc. in verifying
and providing treatment for former OrthoClear cases pursuant to Paragraph 4 of
the Settlement Agreement.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED:  October 13, 2006

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

THOMAS A. COUNTS

 

 

 

 

 

 

 

By:

 

 

 

THOMAS A COUNTS

 

 

 

 

Attorneys for Plaintiff, Counterclaim Defendant and

 

Counterclaimant

 

ALIGN TECHNOLOGY, INC.

 

 

 

DATED:  October 13, 2006

O’MELVENY & MYERS LLP

 

DARIN W. SNYDER

 

 

 

 

 

 

 

By:

 

 

 

DARIN W. SNYDER

 

 

 

 

Attorneys for Defendants

 

ORTHOCLEAR, INC. and ORTHOCLEAR HOLDINGS,

 

INC.

 

 

 

 

 

 

PURSUANT TO STIPULATION, IT IS SO ORDERED.

 

 

 

 

 

DATE:

 

, 2006.

 

 

 

 

 

 

 

 

 

 

The Honorable Samuel Conti

 

 

U.S. District Court Magistrate Judge

 

2


--------------------------------------------------------------------------------


ATTORNEY OR PARTY WITHOUT ATTORNEY(Name and Address):

 

TELEPHONE NO.:

 

FOR COURT USE ONLY

Mark E. McKeen (SB# 130950)

Thomas A. Counts (SB# 148051)

Paul, Hastings, Janofsky & Walker LLP

55 Second Street, 24th Floor

San Francisco, CA 94105

ATTORNEY FOR (Name): Plaintiff

 

(415) 856-7000

 

 

Insert name of court and name of judicial district and branch court, if any:

 

San Francisco County Superior Court

 

 

 

 

PLAINTIFF/PETITIONER: ALIGN TECHNOLOGY, INC.

 

DEFENDANT/RESPONDENT:ORTHOCLEAR, IINC., et al.

 

 

 

 

 

 

 

 

 

REQUEST FOR DISMISSAL

o Personal Injury, Property Damage, or Wrongful Death

     o Motor Vehicle         o Other

o Family Law

o Eminent Domain

x Other (specify): Breach of Contract, Trade Secret Misappropriation

 

 

 

CASE NUMBER:


CGC 05-438361

 

— A conformed copy will not be returned by the clerk unless a method of return
is provided with the document.—

1. TO THE CLERK: Please dismiss this action as follows:

a- (1) x With prejudice

 

(2) o Without prejudice

 

 

 

b. (1) o Complaint

 

(2) o Petition

    (3) o  Cross-complaint filed by (name):

 

on (date):

    (4) o  Cross-complaint filed by (name):

 

on (date):

    (5) x Entire action of all parties and all causes of action

 

 

    (6) o  Other (specify):*

 

 

 

Date: October    , 2006

Thomas A. Counts

 

 

(TYPE OR PRINT NAME OF x ATTORNEY o PARTY WITHOUT ATTORNEY)

 

(SIGNATURE)

*   If dismissal requested is of specified parties only, of specified causes of
action only specified cross-complaints so state and identify the parties, causes
of action, or cross-complaints to be dismissed.

 

Attorney Or party without attorney for:
x Plaintiff/Petitioner        o Defendant/Respondent
o Cross-complainant

2. TO THE CLERK: Consent to the above dismissal is hereby given.**

Date: October    , 2006

Darin W. Snyder

 

 

(TYPE OR PRINT NAME OF x ATTORNEY o PARTY WITHOUT ATTORNEY)

 

(SIGNATURE)

**If a cross-complaint—or Response (Family Law) seeking affirmative relief—is on
file, the attorney for cross-complainant (respondent) must sign this consent if
required by Code of Civil Procedure section 581 (i) or (j).

 

Attorney Or party without attorney for:
oPlaintiff/Petitioner        x Defendant/Respondent
x Cross-complainant

 

(To be completed by clerk)

3. o Dismissal entered as requested on (date):

4. o Dismissal entered on (date):                                      as to
only (name):

5. o Dismissal not entered as requested for the following reasons (specify):

 

6. o a. Attorney or party without attorney notified on (date):

         b. Attorney or party without attorney not notified. Filing party failed
to provide
         o a copy to conform                 o means to return conformed copy

Date:

 

Clerk, by

 

, Deputy    

Form Adopted by the

 

REQUEST FOR DISMISSAL

Code of Civil Procedure, § 581 et seq.

Judicial Council of California

 

 

 

 Cal. Rules of Court, rules 383,1233

982(a)(5) [Rev. January 1, 1997]

 

 

 

 

 

 

 

 

American LegalNet, Inc.

 

 

 

 

www.USCourtForms.com

 


--------------------------------------------------------------------------------




ALIGN TECHNOLOGY, INC. vs. ORTHOCLEAR, et al.

San Francisco Superior Court Case No. CGC 05-438361

REQUEST FOR DISMISSAL
(Additional Party)

TO THE CLERK: Consent to the above dismissal is hereby given.

Dated: October     , 2006

 

Bonnie Margaret Ross, Esq.

 

 

Robinson & Wood, Inc.

 

Attorney for Cross-Complainant Bao Tran

 


--------------------------------------------------------------------------------


MARK E. MCKEEN (SB# 130950) markmckeen@paulhastings.com

THOMAS A. COUNTS (SB# 233434) thomascounts@paulhastings.com

PETER C. MEIER (SB# 179019) petermeier@paulhastings.com

ILSE C. SCOTT (SB# 233433) ilsescott@paulhastings.com

PAUL, HASTINGS, JANOFSKY & WALKER LLP

55 Second Street

Twenty-Fourth Floor

San Francisco, CA  94105-3441

Telephone:  (415) 856-7000

Facsimile:  (415) 856-7100

Attorneys for Plaintiff, Counterclaim Defendant

and Counterclaimant

ALIGN TECHNOLOGY, INC.

GEORGE A. RILEY (SB# 118304) griley@omm.com

DARIN W. SNYDER (SB# 136003) dsnyder@omm.com

MICHELLE L. DAVIDSON (SB# 218559) mdavidson@omm.com

O’MELVENY & MYERS LLP

Embarcadero Center West

275 Battery Street

San Francisco, CA 94111-3305

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

Attorneys for Defendants and Counterclaimants

ROSS J. MILLER, an individual, and ROSS J. MILLER DDS,

A Professional Dental Corporation

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

ALIGN TECHNOLOGY, INC.,

 

CASE NO. C 05-3418 MMC (JL)

 

 

 

Plaintiff, Counterclaim

 

STIPULATION AND [PROPOSED]

Defendant and

 

ORDER OF DISMISSAL

Counterclaimant,

 

 

 

 

Judge:        Hon. Maxine M. Chesney

vs.

 

 

 

 

 

ROSS J. MILLER, an individual, and

 

 

ROSS J. MILLER DDS, A

 

 

PROFESSIONAL DENTAL

 

 

CORPORATION, a corporation,

 

 

 

 

 

Defendants,

 

 

Counterclaimants and

 

 

Counterclaim Defendants.

 

 

 


--------------------------------------------------------------------------------


WHEREAS, the parties have resolved any and all claims for relief stated in this
action;

IT IS HEREBY STIPULATED by the parties and ORDERED by the Court that 

1.  This action is hereby dismissed with prejudice.

2.  Each of the parties shall bear its own costs, expenses and attorney fees.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

Dated:

October 13, 2006

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

 

 

 

 

 

By:

 

 

 

 

THOMAS A. COUNTS

 

 

 

 

 

 

Attorneys for Plaintiff, Counterclaim Defendant

 

 

and Counterclaimant Align Technology, Inc.

 

 

 

 

Dated:

October 13, 2006

O’MELVENY & MYERS LLP

 

 

 

 

 

 

By:

 

 

 

 

DARIN W. SNYDER

 

 

 

 

 

Attorneys for Defendants and Counterclaimants Ross

 

 

J. Miller, an individual, and Ross J. Miller DDS, A

 

 

Professional Dental Corporation

 

PURSUANT TO STIPULATION, IT IS SO ORDERED.

 

DATE:

 

, 2006.

 

 

The Honorable Maxine M. Chesney
United States District Judge

 

1


--------------------------------------------------------------------------------


MARK E. MCKEEN (SB# 130950) markmckeen@paulhastings.com

THOMAS A. COUNTS (SB# 148051) tomcounts@paulhastings.com

PETER C. MEIER (SB# 179019) petermeier@paulhastings.com

RICHARD E. ELDER (SB# 205389) richardelder@paulhastings.com

T. LEE KISSMAN (SB #233434) leekissman@paulhastings.com

PAUL, HASTINGS, JANOFSKY & WALKER LLP

55 Second Street

Twenty-Fourth Floor

San Francisco, CA 94105-3441

Telephone: (415) 856-7000

Facsimile: (415) 856-7100

 

Attorneys for Plaintiff

ALIGN TECHNOLOGY, INC.

 

GEORGE A. RILEY (SB # 118304) griley@omm.com

DARIN W. SNYDER (SB # 136003) dsnyder @omm.com

ROBERT D. TRONNES (SB # 209835) rtronnes@omm.com

O’MELVENY & MYERS LLP

Embarcadero Center West

275 Battery Street

San Francisco, CA 94111-3305

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

 

Attorneys for Defendants

ORTHOCLEAR, INC. and

ORTHOCLEAR HOLDINGS, INC.

 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION

 

 

ALIGN TECHNOLOGY, INC.,

CASE NO. CV-05-2948 MMC (JCS)

 

 

 

Plaintiff,

STIPULATION AND [PROPOSED]

 

ORDER OF DISMISSAL

vs.

 

 

 

ORTHOCLEAR, INC. and

Judge:            Hon. Maxine M. Chesney

ORTHOCLEAR HOLDINGS, INC.,

 

 

 

 

Defendants.

 

 


--------------------------------------------------------------------------------


WHEREAS, the parties have resolved any and all claims for relief stated in this
action;

IT IS HEREBY STIPULATED by the parties and ORDERED by the Court that

1. This action is hereby dismissed with prejudice.

2. Each of the parties shall bear its own costs, expenses and attorney fees.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

Dated: October 13, 2006

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

 

 

By:

 

 

 

THOMAS A. COUNTS

 

 

 

Attorneys for Plaintiff Align Technology, Inc.

 

 

Dated: October 13, 2006

O’MELVENY & MYERS LLP

 

 

 

By:

 

 

 

DARIN W. SNYDER

 

 

 

Attorneys for Defendants OrthoClear, Inc. and

 

OrthoClear Holdings, Inc.

 

 

PURSUANT TO STIPULATION, IT IS SO ORDERED.

 

DATE:

 

, 2006

 

 

 

 

Hon. Maxine M. Chesney

 

U.S. District Court Magistrate Judge

 

1


--------------------------------------------------------------------------------


IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In the Reexamination of:

Art Unit: 3993

 

 

Chishti et al.

 

 

 

Reexamination Control No.: 90/007,797

 

 

 

Patent No. 6,722,880

 

 

 

Issue Date: April 20, 2004

 

 

 

Issued To: Align Technology, Inc.

 

 

REQUEST FOR WITHDRAWAL OF PETITION TO DIRECTOR UNDER 37 C.F.R. §§
1.515(c) AND 1.181 SEEKING REVIEW OF DENIAL OF REQUEST FOR
REEXAMINATION

Mail Stop Ex Parte Reexam

Central Reexamination Unit

Office of Patent Legal Administration

United States Patent and Trademark Office

P.O. Box 1450

Alexandria, VA 22313-1450


--------------------------------------------------------------------------------




REEXAMINATION CONTROL NO. 90/007,797

ATTORNEY DOCKET NO. HOLLAND-5

Dear Sir or Madam:

The undersigned respectfully requests withdrawal of the Petition to Director
under 37 C.F.R. §§ 1.515(c) and 1.181 Seeking Review of Denial of Request for
Reexamination. The Petition to the Director sought de novo review of the denial
of the Request for Reexamination of all claims (claims 1 through 21) of U.S.
Patent No. 6,722,880 to Chishti et al., issued on April 20, 2004 and entitled
“Method and System for Incrementally Moving Teeth.”

The Request for Reexamination of U.S. Patent No. 6,722,880 was filed on November
4, 2005, and was assigned control number 90/007,797. The Patent Office denied
the Request on December 23, 2005.  The Petition to the Director requesting
review of the reexamination denial was filed on January 23, 2006.

Since no action has been taken on the Petition to the Director subsequent to
January 23, 2006, the undersigned respectfully requests that the Petition be
withdrawn to conserve the resources of Patent Office.

Please charge any necessary fees for this Withdraw of Petition to Deposit
Account No. 03-1952.

 

Respectfully submitted:

 

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------